Title: To James Madison from Richard O’Brien, 25 November 1801 (Abstract)
From: O’Brien, Richard
To: Madison, James


25 November 1801, Algiers. Reports that the George Washington and the Peace and Plenty left Algiers for Tunis on 22 Nov. Bad weather and the Algerine navy’s use of the port facilities explain the delay. Discusses state of U.S. accounts with Algiers, including the dey’s latest requests on his private account, the comparative advantages of gifts in cash and kind, and the benefits of bribing the dey’s aides. Notes that the George Washington returns goods that the purveyor had sent by mistake. Suggests that the U.S. could adapt Mediterranean galleys, along with a fleet of gunboats, for use in its coastal defense. These could be employed to convoy troops to offshore islands in the event of war or to the South in cases of slave insurrection. Further advises keeping three or four frigates in the Mediterranean at all times. “It is force on one tack that will give us Security: and keep the Evil Minded in awe,” otherwise “it will be in Vain for us to know we are a great nation.” States that the extent of U.S. population and commerce “avails nothing to foreign nations and particularly to Barbary. They will say Where is your navy.” Sends by the George Washington a Koran, assuming its contents will give JM “some singular information.” Believes that provided the regencies do not “exceed The boundary of reason,” it will be in the interest of the U.S. to remain at peace with them. Discusses at length the problems of trade in the Mediterranean and its protection, rivalry with other nations, and internal Algerine politics. States that Mediterranean passports issued to American ships are defective; Algerines condemn cargoes in such cases. Refers to proposals for revision he sent to the previous administration. Recounts negotiations with local bankers and expresses his gratitude to JM for sending overdue stores and annuities to him at a time when “our affairs with Barbary was Verging to destruction.” Declares that had U.S. frigates arrived earlier with payments for the pasha of Tripoli the present war might have been avoided.
 

   RC and enclosures (DNA: RG 59, CD, Algiers, vol. 6). RC 4 pp. Extracts from RC printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:625. Enclosures (9 pp.; docketed by Wagner) are a detailed schedule of goods delivered and those still due Algiers and statements of U.S. accounts with Baccri and Busnach and with O’Brien for supplies for George Washington. On the last page of the enclosures are some notes in Wagner’s hand, including: “Row Gallies for the Presidt.” and “Passports of the new form issued to the Barbary cruisers. Mem to send them by Mr. Lear.”


   O’Brien’s 12 Oct. 1798 letter to the secretary of state proposing revised passports is printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:258–62.


   A full transcription of this document has been added to the digital edition.
